Cooper, J.,
delivered the opinion of the court.
The assignment of error and argument of counsel for appellant proceed upon the erroneous conclusion that Mrs. Young conveyed to him a dower interest in the land, and that the notes for which the lien on the land has been decreed were given for that interest.
It may be true that, as between Mrs. Young and the heirs *798at law of A. G-. Young, deceased, she would only have been entitled to a dower in the land, but, by an arrangement satisfactory to themselves, it was agreed that Mrs. Young should take a child’s part in the estate; at least they proceeded upon the supposition that such were her rights, and, so believing, they joined with her in conveying the land to the defendant and his wife (who was one of the heirs at law of A. G-. Young, and who had received from her father during his life advancements equal to her part of the estate), and, as part of the purchase-price, the notes sued on were executed by the defendant. The estate taken by the defendant and his wife was by entireties, and by her death the defendant has become sole owner.
Mrs. Young did not convey to the defendant a dower interest in the land. She and the other grantors conveyed a fee, and the note is a part of the purchase-price of that fee. He got precisely what he contracted to get. He has not paid the purchase-price. It is no concern of. his what agreement the grantors made among themselves for distribution of the purchase-price. They have not attempted to repudiate it, if they could do so, and the defendants will be protected by payment of the notes to the representatives of Mrs. Young.

The decree is affirmed.